Citation Nr: 9926879	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
temporomandibular joint dysfunction (TMJ).  

4.  Entitlement to a compensable evaluation for residuals of 
a fractured mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
of the Boise Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The Board denied service connection for tinnitus, 
headaches, and TMJ in a September 1990 decision.  

2.  Evidence submitted since the September 1990 Board 
decision does bear directly or substantially upon the issues 
of service connection for tinnitus, headaches, and TMJ, is 
not duplicative or cumulative, and must be considered to 
fairly decide the merits of the claim. 

3.  There is competent evidence that the veteran has current 
tinnitus, headaches, and TMJ; which are related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1990 Board 
decision, wherein the Board denied service connection for 
tinnitus, headaches, and TMJ, is new and material, and the 
veteran's claims for service connection these disorders are 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1998).

2.  The claims for service connection for tinnitus, 
headaches, and TMJ are well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

The Board also notes that service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38  C.F.R. §  3.310 
(1998). The United States Court of Appeals for Veterans 
Claims (Court) has also held that when a service-connected 
disability aggravates but is not the proximate cause of a 
nonservice-connected disability, the veteran is entitled to 
service connection for the portion of the severity of the 
nonservice-connected disability that is attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5107 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome".  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court recently announced a three-step test with respect 
to reopening and deciding cases involving prior final 
decisions.  Under the new Elkins test, VA must first 
determine whether the veteran has submitted new and material 
evidence under § 3.156 to reopen the claim; and if so, VA 
must determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly; if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999).

Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

A review of the record demonstrates that service connection 
for tinnitus, headaches, and TMJ was denied by the Board in 
September 1990.  

Evidence available to the Board at the time of its previous 
denial included the veteran's service medical records, 
private and VA outpatient treatment records, and the results 
of September 1989 VA examinations.  

In denying service connection for these disorders, the Board 
noted that the veteran had sustained a compound comminuted 
fracture of the right angle of the mandible and a compound 
fracture of the left mandibular synthesis in July 1961.  The 
Board indicated that an open reduction of the right mandible 
by transosseous wiring was performed at that time.  The Board 
further observed that the veteran was discharged to duty in 
August 1961 and that there were no further complaints 
inservice.  The Board also noted that service medical records 
were negative for evidence of tinnitus and a chronic disorder 
manifested by headaches.  

The Board further observed that the initial clinical report 
of jaw problems following service was provided by VA hospital 
records of May 1989, when the veteran was treated for an 
unrelated medical problem.  The Board noted that the veteran 
reported a 7 to 8 year history of right temporal headaches at 
the time of the September 1989 VA examination.  There were no 
pertinent objective abnormal findings other than a few 
mandibular teeth at the time of that examination.  The Board 
noted that it was the examiner's impression that the veteran 
had TMJ syndrome with bitemporal headaches, which was felt to 
probably be secondary to a mandibular fracture and a TMJ 
injury that was worsened by the veteran's deteriorating 
dental situation.  

The Board also noted that the veteran was afforded a dental 
examination in September 1989, which showed that the mouth 
had a normal opening without deviation and that TM joints 
were without popping or snapping in any excursion or chewing.  
It was observed that the veteran had inadequate dentition to 
adequately masticate and that the heavy plaque level could 
explain the tooth loss.  The Board noted that the examiner 
felt that the veteran did not have TMJ syndrome with 
headaches as the result of the mandibular fractures during 
service.  

The Board found that after a careful review of the record, 
the evidence was insufficient to show that the veteran had 
TMJ syndrome that was of service origin or causally related 
to the veteran's service-connected disability.  The Board 
indicated that while it had considered the opinion of the 
examiner who performed the official ear, nose, and throat 
examination, that opinion was largely based on history and 
subjective complaints provided by the veteran.  The Board 
noted that the service medical records did not document an 
injury to the TM joint and that there was no recorded 
evidence of any pertinent difficulty for many years following 
service.  The Board also observed that the veteran first 
experienced pertinent symptomatology in the 1980's, 
approximately 20 years following the inservice mandibular 
fractures.  The Board further noted that the veteran had 
experienced intercurrent dental problems which may have 
accounted for some of the difficulties.  It also stated that 
the recent official examination did not disclose objective 
evidence of TMJ syndrome.  The Board observed that it 
concurred with the assessment of the dental examiner that the 
veteran did not have TMJ syndrome and that the headaches were 
not related to the mandibular fracture.  

With regard to the issues of service connection for tinnitus 
and a chronic disorder manifested by headaches, the Board 
found that there was no evidence that either of these 
disorders was present inservice or for many years thereafter, 
and that these disorders were not shown to be etiologically 
related to the veteran's service-connected fractured mandible 
residuals.  

Evidence received subsequent to the October 1990 Board denial 
consists of the veteran's March 1997 request to reopen his 
claims; a July 1997 report from E. M., D.D.S.; the testimony 
of the veteran at his January 1999 personal hearing; and the 
results of a February 1999 VA dental examination.  

In his July 1997 report, Dr. M. indicated that the veteran 
complained of constant tinnitus, frequent right jaw pain of 
moderate intensity, popping and clicking of the right TM 
joint, a "bad bite," and daily headaches.  

It was Dr. M's opinion that the veteran suffered from non-
reducing disc displacement of the right TM joint; bilateral 
hyperextension of the posterior ligaments of the TM joints; 
tinnitus; muscle contraction headaches of cervical and TMD(J) 
(temporomandibular joint dysfunction syndrome) origins; and 
dental malocclusion.  

It was also Dr. M.'s opinion that the tinnitus condition 
could not be strongly related to the temporomandibular 
dysfunction, although it was very common in TMD(J)  
sufferers.  Likewise, the muscle contraction headaches were 
probably influenced by the TMD(J) , but a 30 percent 
reduction in rotational cervical range of motion indicated a 
neck problem of significant magnitude that also probably 
contributed strongly to the headaches.  Dr. M. also indicated 
that it was his professional opinion that the 1962 mandibular 
injury was definitely the cause of his non-reducing and 
reducing disc displacements (internal derangements), the 
hyperextension of the TM joint ligaments, and the dental 
malocclusion.  Dr. M further stated that the fractured 
mandible resulted in a severe malocclusion that contributed 
to the muscle contraction headaches.  

At the time of his January 1999 hearing, the veteran reported 
that the ringing in his ears had become worse.  He also noted 
having headaches every two to three days.  He further 
testified that Dr. M. told him that his TMJ was related to 
his service-connected mandible fracture.  The veteran 
reported that the ringing in his ears started approximately 
ten years after service.  He testified that it was his belief 
that he should be service-connected for TMJ, headaches, and 
tinnitus.  

At the time of his February 1999 VA examination, the veteran 
reported that he had almost constant ringing in his left ear.  
He also noted that when he opened his jaw wide, he felt like 
he would not be able to close it.  

Physical examination revealed that the veteran had a cl II 
skeletal relationship (retruded jaw) with cross bite at #14 
and 19 area and an end to end arrangement #13-20 area.  He 
was also found to have several missing teeth, all which were 
extracted after military service.  The examiner noted that 
the veteran's mouth was in very poor repair with numerous 
carious lesions, chronic gingivitis, and moderate to advanced 
periodontal disease.  His remaining posterior teeth had 
severe occlusal attrition with flattened cusps and he had a 
severe max overjet of several millimeters.  The TM joint and 
pterygoid muscles were negative to palpation.  The veteran 
was able to open to 46 millimeters without guarding or 
discomfort and was able to move 9 millimeters to the right 
and 6 millimeters to the left on lateral excursions.  The 
veteran opened his mouth wide several times and detected no 
popping or cracking.  

Diagnoses of a moderate to advanced periodontal disease, cl 
II skeletal jaw relationship which he had prior to service, 
and dental caries, were rendered.  X-rays showed a well-
healed mandible without any significant residuals due to 
mandible fracture.  The examiner noted that although the 
veteran had some symptoms of TMJ syndrome, he did not believe 
that these were a result of the mandibular fracture that 
happened in the service.  

The Board finds that the evidence added to the record since 
the September 1990 decision directly addresses the issues on 
appeal insofar as the veteran has submitted competent medical 
evidence, in the form of the July 1997 report, indicating 
that his 1962 mandibular injury is the cause of his non-
reducing and reducing disc displacements (internal 
derangements), the hyperextension of the TM joint ligaments, 
and the dental malocclusion.  Dr. M. also found that tinnitus 
was very common in TMD(J) sufferers and that TMD(J) 
influenced the veteran's headaches.  He further noted that 
the veteran's fractured mandible resulted in severe 
malocclusion that contributed to the muscle contraction 
headaches.  These findings, combined with the Court's holding 
in Allen that the veteran is entitled to service connection 
for the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability, which was not a basis for granting service 
connection at the time of the previous denial, bear directly 
and substantially upon the issue at hand, and being neither 
duplicative nor cumulative, are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The evidence suggests that the 
veteran's current headaches, tinnitus, and TMJ syndrome may 
be related to his inservice mandible fracture.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claims of service connection for tinnitus, 
headaches, and TMJ syndrome.  38 C.F.R. § 3.156.


Well Grounded Claims

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In general, a well grounded claim for service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the instant case there is competent evidence of an 
inservice mandible fracture.  The July 1997 report provides 
competent evidence of current disabilities and of a possible 
nexus between these disabilities and the service-connected 
residuals of the mandible fracture.  

Accordingly, the Board finds that the veteran's claims of 
service connection for tinnitus, headaches, and TMJ syndrome 
are well grounded.  The Board also finds that additional 
development is necessary in order to afford the veteran due 
process and to comply with the duty to assist.  This 
development is addressed in the remand 
portion of the decision.



ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for TMJ, headaches, and 
tinnitus, are reopened.

The veteran has submitted well-grounded claims of entitlement 
to service connection for TMJ, headaches, and tinnitus.  


REMAND

The Board notes that the veteran was afforded a VA dental 
examination in February 1999, wherein the examiner indicated 
that the TMJ symptoms that the veteran had were not the 
result of the inservice mandibular fracture.  The Board 
observes that examiner did not address the issue of whether 
the veteran's TMJ symptoms were aggravated by his service-
connected mandible fractures.  Furthermore, the examiner did 
not address the issues of whether the veteran's tinnitus or 
headaches were caused or aggravated by the veteran's service-
connected mandible fractures.  Based upon the July 1997 
private examiner's findings additional development is 
warranted on these issues.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the veteran's claim for an increased 
evaluation for residuals of a mandible fracture, the Board 
notes that the veteran's representative has argued that 38 
C.F.R. §§ 4.40 and 4.45 are for application. The Board 
observes that the Court has held that ratings based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 
(1998).

It was also held that the provisions of 38 C.F.R. § 4.14 
(1998) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.150, Diagnostic Code 9904 (1998), 
a diagnostic code that is based on limitation of motion.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the Diagnostic Code governing limitation of 
motion of the jaw should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

While the Board notes that the veteran was afforded a VA 
examination in February 1999 to determine the severity of his 
residuals of a fractured mandible, the examiner did not 
provide sufficient information in order to make a 
determination as to whether an increased evaluation was 
warranted under §§ 4.40 or 4.45.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any residuals of a 
fractured mandible since July 1997, and 
for tinnitus, TMJ, or headaches, since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The veteran should be scheduled for a 
VA dental examination by an appropriate 
medical specialist for the purpose of 
determining the presence, nature and 
etiology of TMJ, tinnitus, or headaches, 
and the severity of his residuals of a 
fractured mandible.  The examination 
should include all indicated tests and 
studies, including range of motion 
testing reported in millimeters, as it 
relates to the inter-incisal range and 
range of lateral excursion, and x-rays.  
The examination findings must be reported 
in detail.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.

With regard to the veteran's tinnitus, 
headaches, and TMJ, if any are found to 
be present, the examiner is requested to 
render the following opinions: 

Is it at least as likely as not that any 
diagnosed TMJ, tinnitus, or headaches, 
are directly secondary to or aggravated 
by the veteran's service-connected 
residuals of the mandible fracture? 

If it is determined that there is a 
likelihood that the veteran's TMJ, 
tinnitus, or headaches are aggravated by 
his service-connected residuals of a 
mandible fracture, the examination report 
must address the following medical 
issues:

(i) The baseline manifestations 
which are due to the effects of the 
residuals of the mandible fracture.

(ii) The increased manifestations 
which, in the examiner's opinion, 
are proximately due to the service-
connected residuals of the mandible 
fracture based on medical 
considerations.

(iii) The medical considerations 
supporting an opinion that increased 
manifestations of any TMJ, tinnitus, 
or headaches, are proximately due to 
the service-connected residuals of 
the mandible fracture.  

With regard to the residuals of the 
mandible fracture, if loss of range of 
motion is present, the examiner should 
comment on whether the loss of range of 
motion is mild, moderate, or severe as 
well as the reason for the loss of 
motion.  The examiner is further 
requested to carefully elicit from the 
veteran all pertinent subjective 
complaints with regard to his jaw and to 
make specific findings as to whether each 
complaint is related to the service-
connected residuals of the fractured 
mandible.  The examiner is further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected residuals of the 
fractured mandible?

	(b) Do the residuals of the 
fractured mandible cause weakened 
movement, fatigability, or 
incoordination? If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
residuals of the fractured mandible, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the residuals of the 
fractured mandible, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected residuals of the fractured 
mandible.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for tinnitus, 
headaches and TMJ, with consideration 
being given to Allen v. Brown, 7 Vet. 
App. 439 (1995) when making its 
determination, and the issue of an 
increased evaluation for residuals of a 
mandible fracture, with consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca v. Brown.

If any of the benefits sought on appeal remain denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case with regard to the 
additional development and the reasons for the decision 
rendered.  They should be afforded the requisite opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  No action 
is required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







